Title: From Thomas Jefferson to Thomas Griffin, 3 January 1822
From: Jefferson, Thomas
To: Griffin, Thomas


Sir
Monticello
Jan. 3. 22.
Our last mail brought the letter of Dec. 22. with which you were pleased to honor me, and in which you ‘request my answer to the following interrogatories. Should the legislature cancel the bonds and release the University from it’s debts to the literary fund will the Rector and Visitors of the University of Virginia ensure that no further applications for appropriations from the revenue of the Literary fund, or loans from it’s principal be asked by the University’? and again Will not the annual appropriation to the University be sufficient to compleat the buildings, organise the University entire, furnish a library, Apparatus &c without the future aid of the legislature?I think, Sir, that on reflection you will be. sensible that I cannot be authorised to enter into the ensurance you wish, on the part of the Visitors. they alone could give that authority, and they have not done it. nor could they indeed suppose it necessary, having never presumed to ask from the legislature pecuniary aids for an institution of their own creation. the Visitors are but passive instruments appointed by the public authorities to execute what the legislature wills.  They have, as was their duty, from time to time stated the facts necessary to enable the legislature to act understandingly on the subject, leaving always to them to decide whether further means were requisite for the ends they had in view. thus in their last report the Visitors say that the funds recieved and recievable will, within a small fraction pay for the lands purchased, for the whole system of buildings of accomodation, and all accuracy expences; and that the building for the Library, estimated at 46,847. D will remain to be erected from the Fund of the annuity: leaving the legislature to judge whether the annuity, after accomplishing the buildings, will be adequate to the objects of the law establishing the institution. again, in the Report of the preceding year 2 they state alternatively that if the legislature shall be of opinion that the annuity already apportioned to the University is it’s proper part of the whole fund, the Visitors will faithfully see it applied to the engagements for buildings and reimbursement of loans: but that if they should think an early commencement more for the public good, and should liberate the University from it’s engagements, the Visitors might, by the autumn of 21. bring into place that portion of the Professors designated by the law, to which the present annuity may be found competent; or, by the same epoch, to carry into full execution the whole objects of the law, if an enlargement be made of it’s participation in the general fund, adequate to the full establishment contemplated by the law. thus again leaving to the legislature the decision which object they would adopt, and whether it might require any and what further means.It appears to me also, Sir, that these passages of the Reports state facts which answer substantially your 2d interrogatory; the 1st requiring an ensurance against future applications, admitting, as before observed, no answer. for certainly, in a country rising so rapidly in population and wealth under the blessings of soil, climate and a fostering government, it would seem very premature to forge shackles for futurity, or to devise ensurances against the discretion and dispositions of future legislatures to keep this institution in a state of progression, at equal pace, with that of the science of the times and the increasing calls for it.The Visitors will see, Sir, with great pleasure the assurances you are pleased to express in your letter of ‘solicitude that the blessings of knowledge and the treasures of literature may become generally diffused through the Common wealth’. this solicitude was to be expected from an enlightened friend of science, and one who knows so well how much it contributes to the prosperity the reputation and happiness of a country. and they will think the hopes of the institution much strengthened by the valuable accession of your aid in advocating it’s interests, and enabling it to fulfil the expectations you so favorably ‘entertain of it’s efficiency towards the desired objects, when it shall come into operation.’ that it may come into that full operation on which my conviction is that the good of our country so much depends will be the parting prayer of my life, and to yourself, Sir, as it’s friend and patron I offer the tribute of my high consideration and esteem.Th: Jefferson